 
Exhibit 10.1


[Form of Note]


THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTION.  THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH RULE
144 UNDER SAID ACT, AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL FOR THE LENDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND COMPLIANCE, TO THE
REASONABLE SATISFACTION OF THE COMPANY, WITH ANY OTHER APPLICABLE SECURITIES
LAWS OF ANY OTHER JURISDICTION.


THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”), AS DEFINED IN SECTION
1273(a)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  THE FOLLOWING
INFORMATION IS PROVIDED PURSUANT TO THE REQUIREMENTS SET FORTH IN TREASURY
REGULATION SECTIONS 1.1275-2 AND 1.1275-3:  THE ISSUE PRICE OF THIS NOTE IS
$[____________]; THE AMOUNT OF OID ON THIS NOTE IS $[______________]; THE ISSUE
DATE OF THIS NOTE (THE “ISSUE DATE”) IS FEBRUARY 8, 2010; AND THE YIELD TO
MATURITY OF THIS NOTE IS 14.37% COMPOUNDED.


Global Telecom & Technology, Inc.
____________________________


PROMISSORY NOTE
____________________________
[$_____.00]                                                                                                                                    February
8, 2010
 
FOR VALUE RECEIVED, Global Telecom & Technology, Inc., a Virginia corporation
(the “Company”), promises to pay to the order of                     or its
registered assigns (hereinafter together with successors in title and assigns
referred to as the “Lender”), the principal sum of                     Dollars
($                    ), together with interest from the date hereof on the
principal amount outstanding from time to time, as specified below.  This Note
is one of a series of notes issued by the Company for up to an aggregate
principal amount of $3,500,000.00 pursuant to substantially the same terms and
conditions (collectively, the “2012 Notes”).


1.           Interest. The principal sum outstanding from time to time hereunder
shall, from the date hereof until repaid, bear interest at the rate of 10% per
annum.  Interest shall be computed on the basis of the actual number of days
elapsed.  Accrued but unpaid interest shall be payable on February 8, 2011 and
on the Maturity Date (as defined below).  The payment of interest shall be paid
in cash.


2.           Maturing Date.  Subject to the default provisions set forth herein,
the principal amount of this Note together with accrued and unpaid interest (the
sum of such principal and accrued and unpaid interest being hereinafter referred
to as the “Amount Due”) shall be due on February 8, 2012 (the “Maturity Date”).




 

--------------------------------------------------------------------------------

 


3.           Prepayment.


(a)           Voluntary Prepayment.  The Company shall have the right at any
time and from time to time to prepay all or part of any amount due under this
Note without penalty or premium.  Any prepayment shall be applied, first, to the
payment of any fees and expense payable by the Company under this Note, next to
the payment of accrued interest and, finally to the payment of principal.


(b)           Mandatory Prepayment.  Upon the closing of a Change in Control (as
defined below) this Note shall immediately become due and payable both as to
principal and any accrued and unpaid interest.  For purposes hereof, a “Change
in Control” means (i) any consolidation or merger of the Company with or into
any other entity, or any other corporate reorganization or transaction as a
result of which the stockholders of the Company immediately prior to such
consolidation, merger or reorganization own less than 50% of the Company’s (or
the surviving entity’s) voting power immediately after such consolidation,
merger, reorganization or transaction, or any individual person or entity, or
persons or entities acting in concert, who is not a stockholder as of the date
of issuance of this Note (or affiliates of any such Stockholder) obtains control
of 50% or more of the voting power of the Company, or (ii) any sale of all or
substantially all of the assets of the Company (except, in the case of clause
(ii), for a transaction in which the Company transfers such assets to one or
more affiliates of the Company and the Company and such affiliate(s) then are
and remain jointly and severally liable under this Note).


(c)           Pro Rata Prepayments.  Any prepayments under the 2012 Notes shall
be made pro rata among all holders of the 2012 Notes in proportion to the
outstanding principal amount of the 2012 Notes then held by each holder thereof.


4.           Payment.


(a)           Manner of Payment.  All amounts due under this Note shall be
delivered to such address or account as may be designated from time to time by
the Lender to the Company.  All cash payments hereunder shall be made by
corporate check or wire transfer, at the Company’s option, in lawful money of
the United States of America.


(b)           Business Day.  If any amount due under this Note is first due and
payable on a Saturday, Sunday or public holiday under the laws of the State of
Virginia, such amount shall be paid on the next succeeding business day and, in
such case, such additional day or days shall be included in connection with
computing the amount of interest accrued, due and payable.


5.           Certain Covenants.  Until this Note is repaid in full the Company
shall not:


(a)           declare or pay any dividends or make any distributions, whether of
an income or capital nature of cash or assets (not including a dividend or
distribution in shares of Common Stock) or purchase, redeem or otherwise retire
any shares of the Company’s capital stock provided, however, the restrictions
set forth in this Section 5(a) shall not apply to dividends or distributions by
the Company (i) paid solely in equity securities of the Company and (ii) to
effect the redemption or purchase of capital stock of the Company from employees
or advisors in connection with any equity compensation or repurchase plan or
similar arrangement in effect from time to time; or




 
2

--------------------------------------------------------------------------------

 


(b)           incur indebtedness for borrowed money or issue any debt securities
to any person unless the repayment of those borrowings and/or the security is
subordinate to the terms of the 2012 Notes; provided, however, the restrictions
set forth in this Section 5(b) shall not apply to (i) any borrowings pursuant to
a Credit Facility (as defined below), (ii) indebtedness incurred to refinance or
replace the Senior Debt (as defined below) other than the Credit Facility,
limited in total amount to $15,000,000, (iii) indebtedness assumed pursuant to
the acquisition of another business or entity, (iv) obligations to trade
creditors incurred in the ordinary course of business, (v) reimbursement and
other obligations with respect to commercial and standby letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (vi) indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by the Company, (vii) purchase money
indebtedness and capital lease obligations, (viii) obligations under any foreign
exchange contract, currency swap agreement, interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to alter the risks
of the Company arising from fluctuations in currency values or interest rates,
in each case whether contingent or matured, (ix) indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn against insufficient funds in the ordinary course
of business, (x) indebtedness in respect of bid, performance or surety, appeal,
workman’s compensation claims or similar bonds issued for the account of and
completion guarantees provided in the ordinary course of business, (xi)
guarantees by the Company of any of the foregoing types of indebtedness incurred
by any subsidiary of the Company or (xii) indebtedness consisting of
intercompany loans and advances made by any the Company to a subsidiary of the
Company.  For purposes of this Section 5(b), “Credit Facility” means the Second
Amended and Restated Loan and Security Agreement by and among the Company,
certain of its subsidiaries and Silicon Valley Bank, and any indebtedness
incurred in connection with the refinancing or replacement thereof, in each case
as the same may be modified or amended from time to time.


6.           Defaults.


(a)           Event of Default.  Each of the following events or conditions
shall constitute an “Event of Default” hereunder:


(i)                      if a default occurs in the payment of any principal of,
interest on, or other obligation with respect to, any of the 2012 Notes, whether
at February 8, 2011, the Maturity Date or upon acceleration thereof, and such
default shall continue for more than ten days after written notice to the
Company thereof from the Majority Lenders (as hereafter defined);


(ii)                      the Company shall (A) discontinue its business,
(B) apply for or consent to the appointment of a receiver, trustee, custodian or
liquidator of it or any of its property, (C) admit in writing its inability to
pay its debts as they mature, (D) make a general assignment for the benefit of
creditors, or (E) file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an arrangement with creditors, or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation laws or statutes, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law;




 
3

--------------------------------------------------------------------------------

 


(iii)                      there shall be filed against either the Company an
involuntary petition seeking reorganization of the Company or the appointment of
a receiver, trustee, custodian or liquidator of the Company or a substantial
part of its assets, or an involuntary petition under any bankruptcy,
reorganization or insolvency law of any jurisdiction, whether now or hereafter
in effect (any of the foregoing petitions being hereinafter referred to as an
“Involuntary Petition”) and such Involuntary Petition shall not have been
dismissed within 90 days after it was filed; or


(iv)                      if any other default occurs in the due observance or
performance of any covenant or agreement on the part the Company to be observed
or performed pursuant to the terms of this Note, and such default remains
uncured for more than 30 days after written notice thereof from the Majority
Lenders (as hereafter defined) to the Company.


(b)           Remedies on Default. Upon the occurrence of any Event of Default,
and at any time thereafter during which such Event of Default shall be
continuing, the Lender may (i) by written notice to the Company, declare the
entire then current unpaid principal amount of this Note, all interest accrued
and unpaid hereon and all other amounts then payable hereunder to be forthwith
due and payable (provided, however, that if an Event of Default specified in
Sections 6(a)(ii) or 6(a)(iii) shall occur, the then current unpaid principal
amount of this Note, all interest accrued and unpaid hereon and all other
amounts then payable hereunder shall automatically become due and payable
without the giving of any such notice); and (ii) proceed to enforce all other
rights and remedies available to the Lender under applicable law.  In case any
one or more Events of Default shall occur and be continuing and acceleration of
this Note shall have occurred, the Lender may, inter alia, proceed to protect
and enforce its rights by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained in
this Note, or for an injunction against a violation of any of the terms hereof
or in and of the exercise of any power granted hereby or by law. No right
conferred upon the Lender by this Note shall be exclusive of any other right
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.


7.           Collection Matters.  The Company promises to pay all costs of
collection, including reasonable attorneys’ fees, incurred by the Lender upon
and following any Event of Default under this Note, whether at maturity, by
reason of acceleration of maturity pursuant to Section 6, or for any other
reason.


8.           Subordination.


(a)           Subordination.  The payment of any and all amounts to the Lender
under this Note shall be subordinate and subject in right and time of payment
and all other respects, to the prior payment in full of all amounts payable
under (i) Credit Facility or (ii) the Company’s other existing indebtedness for
borrowed money or evidenced by debt securities, including the outstanding notes
and capitalized leases of the Company and its subsidiaries, and not more than
$15,000,000 of indebtedness incurred to refinance or replace such other existing
indebtedness (the amounts referred to in the preceding clauses (i) and (ii)
being the “Senior Debt”).  In furtherance of the foregoing:


(i)                      No Acceleration, Etc.  This Note shall not be declared
due and payable before the earlier of the Maturity Date or the date on which the
entire amount of




 
4

--------------------------------------------------------------------------------

 


the Senior Debt is indefeasibly paid in full in cash; provided, however, this
Note shall automatically, without declaration or notice of any kind, be
immediately due and payable upon the occurrence of a Change of Control or an
Event of Default specified in Section 6(a)(ii) or Section 6(a)(iii).


(ii)                      No Payment.  Until the Senior Debt is paid in full,
the Lender shall not ask, demand or sue for any payment of all or any part of
the indebtedness hereunder (other than payments of interest or in the form of
securities of the Company that are subordinated to the Senior Debt at least to
the same degree as this Note (“Permitted Payments”)), provided, however, this
Note shall automatically, without declaration or notice of any kind, be
immediately due and payable on the Maturity Date, upon the occurrence of a
Change of Control or an Event of Default specified in Section 6(a)(ii) or
Section 6(a)(iii).


(iii)                      Insolvency Proceedings.  In the event of (A) any
insolvency or bankruptcy case or proceeding or any receivership, liquidation,
reorganization or similar case or proceeding in connection therewith relative to
the Company or its creditors, as such, or to its assets, or (B) any liquidation,
dissolution or other winding up of the Company, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (C) any assignment for
the benefit of creditors or other marshalling of assets and liabilities of the
Company, then the holders of Senior Debt shall be entitled to receive payment in
full in cash of all amounts due or to become due on or in respect of all Senior
Debt before the Lender shall be entitled to receive and retain any direct or
indirect payment on account of any amounts payable under this Note (other than
Permitted Payments).


(iv)                      Payments Held in Trust.  If notwithstanding the
subordination provisions of this Note, the Lender shall receive any payment or
distribution of assets of the Company before all amounts due or to become due or
in respect of Senior Debt have been paid in full, then and in such event such
payment or distribution shall be received in trust for the holders of Senior
Debt.


(b)           Actions Not a Defense.  The Lender hereby waives to the fullest
extent permitted by applicable law any other defense it may have to the
subordination provisions hereof based on the actions or inactions of holders of
Senior Debt Parties or otherwise.  Without limiting the generality of the
foregoing, the Lender agrees that the holders of Senior Debt may at any time,
and from time to time, without the consent of or notice to the Lender: (i) amend
any term of the Senior Debt; (ii) sell, exchange, release or otherwise deal with
any collateral for all or any of the Senior Debt; (iii) exercise or refrain from
exercising any rights against the Company or others; and (iv) take or refrain
from taking any action whatsoever with respect to the Company  or the Senior
Debt; all without impairing the rights and remedies of the holders of Senior
Debt.


(c)           No Impairment of Obligation.  Nothing contained in this Section 8
or elsewhere in this Note is intended to or shall impair, as among the Company
and the Lender, the obligation of the Company, which is absolute and
unconditional, to pay to the Lender the principal of and interest on and all
other amounts due under this Note in accordance with its terms, nor shall
anything herein prevent the Lender from exercising all remedies otherwise
permitted by applicable law upon default under this Note, subject to the
provisions of this Section 8.




 
5

--------------------------------------------------------------------------------

 


(d)           Further Assurances. The Lender agrees to execute an agreement in
such form as may be reasonably requested by the holders of Senior Debt
subordinating this Note to the Senior Debt; provided, however, no such agreement
shall require the Lender to defer the receipt of payment of the Amount Due after
the Maturity Date.


9.           Waivers of Notice. The Company hereby expressly and irrevocably
waives presentment, demand, protest, notice of protest and all other notices in
connection with collection of this Note.  No delay or extension on the part of
the Lender in exercising any right under this Note shall operate as a waiver of
such right or of any other right under this Note, and a waiver of any right on
any one occasion shall not operate as a waiver of such right on any future
occasion.


10.           Replacement of Note. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction, or mutilation of this Note
and (in the case of loss, theft or destruction) of an indemnity reasonably
satisfactory to it, and upon surrender and cancellation of this Note, if
mutilated, the Company will deliver a new Note of like tenor in lieu of this
Note. Any Note delivered in accordance with the provisions of this Section 10
shall be dated as of the date of this Note.


11.           General.


(a)           Notices. All notices, requests, consents and demands with respect
to this Note shall be made in writing and shall be sent, delivered or mailed,
addressed as follows:


If to the Lender:


________________________
________________________
________________________
________________________


If to the Company:


Global Telecom & Technology, Inc.
8484 Westpark Drive
Suite 720
McLean, VA 22102


Each such notice or other communication shall be given by: (i) hand delivery;
(ii) certified mail, U.S. first class postage prepaid, return receipt requested;
or (iii) nationally recognized overnight courier service guaranteeing next
Business Day delivery.  Each such notice or communication shall be effective
when delivered at the address specified in this Section 11(a) (or in accordance
with the latest unrevoked notice of change of address from the receiving
party).  Either party may change its address for the purpose of this Section
11(a) by giving the other party written notice of its new address in the manner
set forth above.


(b)           Section Headings.  The section headings contained in this Note are
for convenience of reference only and shall not be considered a part of or
affect the construction or interpretation of any provision of this Note.




 
6

--------------------------------------------------------------------------------

 


(c)           Amendment and Waiver.  No provision of this Note may be amended or
modified, nor may compliance with any term, covenant, agreement, condition or
provision set forth in this Note be omitted or waived (either generally or in a
particular instance and either retroactively or prospectively), except by a
written consent of the Company and the holders of at least a majority of the
aggregate amount of outstanding principal due under the 2012 Notes (“Majority
Lenders”).  The obligation to repay the principal amount of this Note and all
accrued interest thereon on the Maturity Date cannot be amended or modified
without the written consent of the Lender.


(d)           Successors, Assigns and Transferors.  This Note shall not be
assignable or transferable by the Lender without the prior written consent of
the Company and, in any case, shall not be sold, transferred, pledged,
hypothecated or otherwise disposed of in the absence of registration or
qualification under the Securities Act of 1933, as amended, and any state
securities laws that may be applicable or in the absence of an exemption
therefrom.  Any purported assignment or transfer not made in accordance with
this Section 11(d) shall be null and void.  Subject to the foregoing, the rights
and obligations of the Lender and the Company under this Note shall be binding
upon, and inure to the benefit of, and be enforceable by, the Lender and the
Company and their respective heirs, successors and permitted assigns.  If any
transfer of this Note is made by the Lender in accordance with this Section
11(d), thereafter all references in this Note to the Lender shall mean such
transferee.


(e)           Loss or Destruction of Note.  Upon receipt by the Company of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, together with indemnity reasonably satisfactory to the
Company in the case of loss, theft or destruction, or in the case of mutilation,
the surrender and cancellation of this Note, the Company shall execute and
deliver to the Lender a new note of like tenor and denomination as this Note in
lieu of such lost, stolen, destroyed or mutilated Note, at the Lender’s expense.


(f)           Usury.  Nothing contained in this Note shall be deemed to
establish or require the payment of a rate of interest in excess of the maximum
rate legally enforceable.  If the rate of interest called for under this Note at
any time exceeds the maximum rate legally enforceable, the rate of interest
required to be paid hereunder shall be automatically reduced to the maximum rate
legally enforceable.  If such interest rate is so reduced and thereafter the
maximum rate legally enforceable is increased, the rate of interest required to
be paid hereunder shall be automatically increased to the lesser of the maximum
rate legally enforceable and the rate otherwise provided for in this Note.


(g)           Severability.  In the event that any one or more of the provisions
of this Note shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Note and this Note shall be
construed as if such invalid, illegal or unenforceable provision had not been
contained herein.


(h)           Entire Agreement.  This Note and the Purchase Agreement constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede any and all previous or contemporaneous agreements, whether
written or oral and whether by any officer, employee, representative or
affiliate of either party hereto, that may have been made or entered into by or
between the parties hereto relating to the subject matter hereof.


7

--------------------------------------------------------------------------------


 
(i)           Mutual Drafting.  The Company and the Lender are sophisticated
entities and have been represented by attorneys who have jointly participated in
the negotiation and drafting of this Note.  As a consequence, the Company and
the Lender do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Note, and therefore waive their effects.


(j)           Remedies.  The Lender shall have and retain all rights and
remedies, at law or in equity, including rights to specific performance and
injunctive or other equitable relief, arising out of or relating to a breach or
threatened breach of this Note by the Company.  Without limiting the generality
of the foregoing, the Company acknowledges that money damages would not be a
sufficient remedy for any breach or threatened breach by it of this Note and
that irreparable harm would result if this Note were not specifically
enforced.  Therefore, the rights of the Lender and obligations of the Company
hereunder shall be enforceable by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and shall be granted in connection therewith, without the necessity
of posting a bond or other security or proving irreparable harm and without
regard to the adequacy of any remedy at law.  The Lender’s right to specific
performance and injunctive relief shall be in addition to all other legal or
equitable remedies available to such party.


(k)           Third Party Beneficiaries.  No person or entity other than the
Lender and its successors is or is intended to be a beneficiary of this Note.


(l)           Governing Law.  THIS NOTE, ALL TRANSACTIONS CONTEMPLATED HEREBY,
ALL RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ALL DISPUTES BETWEEN THE
PARTIES ARISING OUT OF OR WITH RESPECT TO ANY OF THE FOREGOING SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF VIRGINA WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF VIRGINIA
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF VIRGINIA.


(m)           Consent to Jurisdiction.  EACH PARTY AGREES THAT ANY AND ALL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE, ANY RELATIONSHIPS BETWEEN
THE PARTIES HEREUNDER AND ANY DISPUTES BETWEEN THE PARTIES WITH ARISING OUT OF
OR RESPECT TO ANY OF THE FOREGOING SHALL BE COMMENCED AND PROSECUTED EXCLUSIVELY
IN THE FEDERAL AND STATE COURTS LOCATED IN THE STATE OF VIRGINIA, ENCOMPASSING
FAIRFAX COUNTY, AND ANY APPELLATE COURTS THEREFROM (COLLECTIVELY, THE “VIRGINIA
COURTS”).  EACH PARTY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE,
ANY TRANSACTIONS CONTEMPLATED HEREBY, ANY RELATIONSHIPS BETWEEN THE PARTIES
HEREUNDER AND ANY DISPUTES BETWEEN THE PARTIES ARISING OUT OF OR WITH RESPECT TO
ANY OF THE FOREGOING IN ANY OF THE VIRGINIA COURTS.  EACH PARTY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH PROCEEDING IN ANY OF THE VIRGINIA COURTS.  EACH PARTY
CONSENTS AND

8

--------------------------------------------------------------------------------


 
SUBMITS TO THE EXCLUSIVE PERSONAL JURISDICTION OF ANY OF THE VIRGINIA COURTS IN
RESPECT OF ANY SUCH PROCEEDING.
 
(n)           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, ANY TRANSACTIONS
CONTEMPLATED HEREBY, ANY RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ANY
DISPUTES BETWEEN THE PARTIES ARISING OUT OF OR WITH RESPECT TO ANY OF THE
FOREGOING WILL INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUCH PROCEEDING.


(o)           Further Assurances.  At any time and from time to time, the
Company shall, at its cost and expense, in good faith and in a timely manner,
take or cause to be taken all appropriate actions, do or cause to be done all
things necessary, proper or advisable, and execute, deliver and acknowledge such
documents and other papers as may be required to carry out the provisions of
this Note and to give effect to the consummation of the transactions
contemplated by this Note.


(p)           Interpretation.  The language used in this Note shall be
conclusively deemed to be the language chosen by the parties to express their
mutual intent and no rule of strict construction shall be applied against any
party.  Whenever the words “include”, “includes” or “including” are used in this
Note, they will be deemed to be followed by the words “without limitation.”  The
word “or” is not exclusive and is deemed to have the meaning “and/or”.  The
words “hereof,” “hereby,” “herein” and “hereunder” and words of similar import
when used in this Note will refer to this Note as a whole and not to any
particular provision of this Note.




IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name as
of the date first written above.






GLOBAL TELECOM & TECHNOLOGY, INC.






By: _____________________________________
Name: ___________________________________
Title: ____________________________________






 
9

--------------------------------------------------------------------------------

 

